Citation Nr: 1047297	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-11 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for residuals 
of a right meniscus excision, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased initial evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The rating decision granted service connection for the 
issues on appeal and assigned initial 10 percent evaluations.  

In May 2007, the Veteran testified at a hearing in support of his 
claims before the undersigned Acting Veterans Law Judge.  

The Board remanded this case in January 2008 to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  

The issue of entitlement to a total disability rating due 
to individual unemployability (TDIU) been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Commencing on January 7, 2005, the Veteran has, at most, 
moderate instability of the right knee. 

2.  The Veteran's traumatic arthritis of the right knee involves 
one major joint, and is confirmed by x-ray findings.

3.  At worst, the Veteran's extension is limited to 5 degrees and 
his flexion is limited to 90 degrees.  


CONCLUSIONS OF LAW

1.  Prior to January 7, 2005, an initial disability evaluation 
greater than 10 percent for residuals of a right medial meniscus 
excision is denied.  38 U.S.C.A.
 §§ 1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5257 (2010).

2.  Effective January 7, 2005, a 20 percent evaluation for 
residuals of a right medial meniscus excision is granted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5257 (2010).

2.  The criteria for an initial rating higher than 10 percent for 
residuals of traumatic arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
DCs 5003, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).



A. Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2010).  The VCAA notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or her 
possession that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
In this case, the RO sent the Veteran a pre-decisional VCAA 
letter in June 2004.  

The Veteran challenged the initial evaluations assigned following 
the grant of service connection for the claims on appeal.  In 
Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, no VCAA notice was 
required to be provided in this case as each of the claims were 
fully satisfied by the grant of service connection.  Regardless, 
the May 2007 hearing notification letter and a February 2008 VCAA 
letter addressed the disability rating and effective date 
elements of his claims. 

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met.  All available service treatment records (STRs) 
have been obtained and associated with the Veteran's claims 
folder.  Further, all relevant treatment records adequately 
identified by the Veteran have been procured and associated with 
his claims folder.  He underwent VA examinations in March 2005 
and September 2008.  He testified at a Travel Board hearing.  
This case was remanded in January, and the Board is satisfied 
that there was substantial compliance with its remand directives 
because the RO obtained additional VA treatment records and he 
underwent a VA examination in September 2008.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his increased evaluation claims.  Under the 
circumstances of this case, additional efforts to assist the 
Veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case and that such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran).  

II.	Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  

If, as in this case, there is disagreement with the initial 
rating assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  In other words, the 
Veteran's rating may be "staged" to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than others.  See Fenderson, 12 Vet. App. 
at 125-26.  This is pertinent to the Veteran's claims because 
although they were granted in May 2005, the effective date 
assigned for both claims was November 1, 1980.  As discussed 
below, the requirements for a higher rating for the Veteran's 
residuals of a right meniscus excision have been met, and a 
staged rating is in order.  However, the requirements for a 
higher evaluation for traumatic arthritis of the right knee have 
not been met at any time since the effective date of his award, 
so the Board may not stage his ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

A.  Residuals of a right medial meniscus excision

The Veteran's residuals of a right medial meniscus excision are 
rated by analogy under DC 5299-5257.  38 C.F.R. § 4.20.  Under DC 
5257, a 10 percent evaluation is warranted when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted when there is moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation is 
warranted when there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  Words such as "slight," 
"moderate," and "severe" as used in the various Diagnostic 
Codes are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  As the rating criteria 
set forth in DC 5257 are not based upon limitation of motion, an 
increased evaluation based upon additional functional loss due to 
pain is not applicable.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The record is inconsistent regarding whether the Veteran has 
instability of the right knee.  In January 2004, it was noted 
that the Veteran did not have instability in his right knee.  At 
a January 2005 consult for knee brace repair, the physician noted 
that the Veteran had "chronic knee instability" and a small 
effusion and used a knee brace for "support."  At his March 
2005 VA examination, he was diagnosed with mild instability 
without effusion or tenderness.  The examiner found that he wore 
a knee brace several times a week, but not all the time because 
he did not want to "get used to it."  The Veteran reported 
difficulty squatting and climbing.  At a May 2005 orthopedic 
consult for a cane, he was found to have no instability.  

At his May 2007 Travel Board hearing, the Veteran testified that 
he wore a knee brace daily for support.  This was an increase in 
knee brace use, because in March 2005, he reported using it 
several times a week, not daily.  Further, he stated that during 
the week prior to his hearing, he fell due to instability of his 
knee, and broke his knee brace as a result.  In July 2007, the 
Veteran requested a power scooter or wheelchair from VA due to 
multiple disabilities, including his right knee instability.  
Most recently, no instability was found at his September 2008 VA 
examination, although the Veteran reported to the physician that 
he fell due to his knee giving way.  

Based on the finding made in January 2005 that the Veteran had 
"chronic" knee instability, his credible hearing testimony 
regarding falling and increased knee brace use, and his reports 
of falling at his September 2008 VA examination, the Board finds 
that effective January 7, 2005, he is entitled to a 20 percent 
evaluation for his right knee instability because his symptoms 
more closely approximate moderate instability.  When, as in this 
case, there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

Prior to January 7, 2005, the record is silent with regard to the 
severity of the instability, aside from a July 1980 report of 
intermittent locking and giving way.  In a May 2003 statement, 
the Veteran indicated that he did not see a doctor for his knee 
and relied on over-the-counter medication for pain relief.  
Further, in January 2004, a finding of no instability was made, 
which weighs against the Veteran's claim.  Prior to January 7, 
2005, the Veteran's right knee instability symptoms more closely 
approximated a 10 percent rating for mild instability.  38 C.F.R. 
§ 4.71a.    

The evidence of record does not show that the Veteran has severe 
recurrent subluxation or instability to warrant a 30 percent 
evaluation under DC 5257.  Id.  The grant of a 20 percent 
evaluation was based partially on the Veteran's credible 
testimony at his hearing.  But, his testimony is outweighed by 
the medical evidence of record when determining whether his knee 
instability is severe rather than moderate.  As discussed above, 
the Veteran's right knee was found to be stable in January 2004 
and September 2008.  Further, although the Veteran's need for a 
wheelchair is partially due to his right knee disabilities, his 
other disabilities are contributory.  With the exception of the 
January 2005 knee brace repair consult where chronic instability 
was found, and his March 2005 VA examination, where mild 
instability was found, the medical evidence shows his knee to be 
stable.  He has, at most, a moderate instability of his knee, 
which meets the criteria for a 20 percent evaluation.  Thus, he 
is not entitled to a 30 percent evaluation under DC 5257, as the 
evidence does not show severe instability.  38 C.F.R. § 4.71a.

B.  Traumatic arthritis of the right knee

The RO evaluated the Veteran's traumatic arthritis under 
Diagnostic Code 5010-5260.  Diagnostic Code 5010 (traumatic 
arthritis) instructs the rater to evaluate the disability under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Code 5003 and instability of the knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings 
of arthritis are present and a Veteran's knee disability is rated 
under Diagnostic Code 5257, the Veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-98.  
The Veteran has been diagnosed with degenerative joint disease 
(DJD) of the right knee, and this condition has been confirmed by 
x-rays.  In its May 2005 decision, the RO assigned a separate 
evaluation for the Veteran's arthritis, in addition to his 
disability evaluation for instability.  

Under DC 5003, arthritis is evaluated based upon limitation of 
motion of the affected part.  When limitation of motion is 
noncompensable, a 10 percent rating is warranted when there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating is warranted where 
there is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a.  Unless loss of 
motion is compensable, a 20 percent evaluation is the highest 
available under DC 5003.  As discussed below, the Veteran's 
losses of flexion and extension are not compensable, and as a 
result, his evaluation for arthritis will be discussed in terms 
of DC 5003.

Under DC 5260, a noncompensable rating is warranted when flexion 
of the leg is limited to 60 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 percent 
rating is warranted when flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a.  Under DC 5261, a noncompensable rating is 
warranted when extension of the leg is limited to 5 degrees.  A 
10 percent rating is warranted when extension limited to 10 
degrees.  A 20 percent rating is warranted when extension is 
limited to 15 degrees.  Id.  Normal flexion is 140 degrees, and 
normal extension is 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

At a January 2004 VA orthopedic consult, the Veteran had a normal 
range of motion from 0 to 140 degrees.  At his March 2005 VA 
examination, his extension was limited to 5 degrees and his 
flexion was limited to 90 degrees.  At a May 2005 VA orthopedic 
consult, he had an extension of 0 degrees (normal) and 125 
degrees of flexion.  At his May 2007 Travel Board hearing, he 
testified about having problems climbing ladders and walking long 
distances.  At his September 2008 VA examination, his extension 
was 0 degrees (normal) and his flexion was 110 degrees, with pain 
at 60 degrees.  After repetitive motion, he had no additional 
range of motion loss due to pain, weakness, fatigue, 
incoordination, or lack of endurance.  He complained of having 
difficulty using stairs, sleep disturbance, being unable to 
squat, do yard work, or walk more than 300 feet.  

To warrant a compensable evaluation for loss of flexion, his 
flexion would have to be limited to 45 degrees.  The Veteran's 
right knee disability does not meet the criteria for a 
compensable evaluation under DC 5260 because his flexion is, at 
worst, limited to 90 degrees.  38 C.F.R. § 4.71a.   

To warrant a compensable evaluation for loss of extension, his 
extension would have to be limited to 10 degrees.  Id.  The 
evidence does not show that his right knee extension is limited 
to 10 degrees.  In fact, the disability does not meet the 
criteria for a noncompensable evaluation with an extension of, at 
worst, 5 degrees, which meets the criteria for a noncompensable 
evaluation under DC 5261.  Therefore, he is not entitled to a 
compensable evaluation under DC 5261 for his right knee.  Id.

When an evaluation of a disability is based upon limitation of 
motion, the Board must consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Even when considering the 
fact that he had pain at 60 degrees of flexion, his limitation of 
motion is still not compensable.  38 C.F.R. §§ 4.40 and 4.45.  
DeLuca, 8 Vet. App. at 206.

Since there is no objective evidence showing that the Veteran has 
sufficient weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse to reduce his flexion to a compensable level 
(45 degrees), or his extension to compensable level (10 degrees), 
he is not entitled to an additional increase in his disability 
rating under DC 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.71a; 
see also DeLuca, 8 Vet. App. at 206.  

Under DC 5003, a 10 percent evaluation is warranted when 
limitation of motion is noncompensable or if there is x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups.  38 C.F.R. § 4.71a.  There is x-ray evidence 
that the Veteran has DJD of the right knee.  As his limitation of 
motion is noncompensable, his disability meets the criteria for 
the currently assigned 10 percent evaluation under DC 5003.  Id.  

A 20 percent rating is warranted under DC 5003 where there is x-
ray evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating 
disabilities from arthritis, the following are considered major 
joints:  shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. 
§ 4.45(f).  In May 2005, a VA physician stated that a review of 
the Veteran's x-rays showed "narrowing in the medial joint line 
as ... noted in the past."  None of the x-rays of his right knee 
show involvement of 2 or more major joints; only his right knee 
is involved.  Therefore, he is not entitled to a 20 percent 
evaluation based upon x-ray evidence of the involvement of 2 or 
more major joints.  38 C.F.R. § 4.71a.  

The only other way the Veteran's disability could meet the 
criteria for a 20 percent evaluation under DC 5003 is x-ray 
evidence of 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the 
purposes of rating disabilities from arthritis, the following are 
considered minor joint groups of the lower extremities: 
interphalangeal, metatarsal and tarsal joints.  38 C.F.R. 
§ 4.45(f).  There is no x-ray evidence of record to show that the 
Veteran's DJD of the right knee also involves any of the minor 
joint groups of the lower extremities.  As discussed above, his 
x-rays consistently show involvement of one major joint: the 
right knee.  As his x-ray results do not show involvement of 2 or 
more major joints, or 2 or more minor joint groups, the issue of 
occasional incapacitating exacerbations is moot, because the x-
ray requirement is not met.  Therefore, he is not entitled to a 
20 percent evaluation under DC 5003.  38 C.F.R. § 4.71a.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's DJD of the right knee does 
not more closely approximate a 20 percent rating under the 
applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim, and it must 
be denied.  38 C.F.R. § 4.3.  

C.  Separate Evaluations

Separate disability ratings are currently assigned for the 
Veteran's arthritis with limitation of motion under DC 5003 and 
instability of the right knee under Diagnostic Code 5257 in May 
2005.  See VAOPGCPREC 23-97.  

It is also possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  As discussed above, the Veteran does not have compensable 
limitation of flexion or extension. Thus, he is not entitled to 
separate evaluations under DC 5260 and 5261.  

There is no evidence that other potentially relevant DCs should 
be applied in this case.  There is no ankylosis of his right knee 
to warrant application of DC 5256.  Ankylosis, favorable or 
unfavorable, is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See, e.g., Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  As 
discussed above, the Veteran is able to flex and extend his right 
leg.  Therefore, he does not have ankylosis.  There is no 
evidence of dislocation of the semilunar cartilage to warrant 
application of DC 5258 or 5259.  38 C.F.R. § 4.71a; see Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should 
be upheld if supported by explanation and evidence).

In conclusion, the Veteran is not entitled to an initial 
evaluation higher than 10 percent prior to January 7, 2005, for 
instability of the right knee.  He is entitled to a 20 percent 
evaluation for instability of the right knee commencing on 
January 7, 2005.  Finally, he is not entitled to an initial 
evaluation higher than 10 percent for traumatic arthritis of the 
right knee under any potentially applicable Diagnostic Code for 
any portion of the rating period.

D.  Extraschedular Consideration

Lastly, the Board has considered whether referral for an 
extraschedular rating is appropriate.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (2010).  Related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step - a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

As noted above, the Veteran's symptoms primarily involve painful 
motion and instability of the right knee, sometimes resulting in 
falling.  The Veteran's painful motion is contemplated by the 
criteria set forth in Diagnostic Codes 5260 and 5261, but as 
discussed above, it does not meet the criteria for a compensable 
evaluation.  His joint instability, locking, and occasional 
falling are contemplated by the "moderate" rating assigned in 
this decision under Diagnostic Code 5257.  Arthritis is also 
contemplated by the rating schedule in DC 5003, which 
specifically provides a 10 percent evaluation for the Veteran's 
arthritis diagnosed by x-ray, but with noncompensable limitation 
of motion.  As his disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations are adequate 
and referral for extraschedular consideration is not warranted.  
See Thun, 22 Vet. App. at 115. 

Furthermore, even if it were concluded that the schedular 
criteria were inadequate, the Veteran's service-connected right 
knee instability and arthritis have not resulted in frequent 
hospitalization.  All treatment has been conducted on an 
outpatient basis with the exception of surgery in 1980, for which 
he received a temporary 100 percent evaluation.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.  As discussed above, there is medical 
evidence of record showing that the Veteran's knee is stable.  

The Veteran testified that he stopped working as a journeyman 
electrician in 2002.  He stated that the official reason was a 
round of company lay-offs, but he believed it was because he 
could not climb ladders due to his knee or reach over his head 
due to his shoulder.  He testified that his inability to reach 
over his head was the main cause of his unemployment.  The 
Veteran's testimony shows that while his knee impacted his 
ability to perform his job, his shoulder was also a significant 
factor.  Although the Veteran asserts that he is totally 
unemployable because of his knee and shoulder disabilities, the 
Board's decision is limited to consideration of the impairment 
resulting from his service-connected right knee arthritis and 
instability.  The Board does not doubt that limitation caused by 
knee pain and joint instability had an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a) and 4.1.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the Veteran and referral for 
extraschedular consideration is not warranted.


      ORDER

An initial evaluation greater than 10 percent for residuals of a 
right medial meniscus excision is denied.

A 20 percent evaluation, and no higher, for residuals of a right 
medial meniscus excision is granted, effective January 7, 2005.  

An initial evaluation greater than 10 percent for traumatic 
arthritis of the right knee is denied.  



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


